 


109 HR 213 IH: Safe Drinking Water for Healthy Communities Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 213 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Solis (for herself, Mr. Dingell, Mrs. Capps, and Mr. Stupak) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Safe Drinking Water Act to require a national primary drinking water regulation for perchlorate. 
 
 
1.Short titleThis Act may be cited as the Safe Drinking Water for Healthy Communities Act of 2005. 
2.National primary drinking water regulation for perchlorateSection 1412(b)(12) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the following: 
 
(C)Perchlorate 
(i)Schedule and standardNotwithstanding the deadlines set forth in paragraph (1), the Administrator shall promulgate a national primary drinking water regulation for perchlorate pursuant to this subsection, in accordance with the schedule established by this subparagraph. 
(ii)Proposed regulationsNot later than January 31, 2006, the Administrator shall propose a national primary drinking water regulation for percholate. 
(iii)Final regulationsNot later than July 31, 2007, after notice and opportunity for public comment, the Administrator shall promulgate a national primary drinking water regulation for perchlorate.. 
 
